Opinion issued November 26, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00436-CR
                              NO. 01-13-00437-CR
                           ———————————
                    BARRY LEWIS ANDREWS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                            Harris County, Texas
                   Trial Court Case Nos. 1339349, 1339350


                         MEMORANDUM OPINION

      Appellant, Barry Lewis Andrews, has filed a pro se notarized “Request to

Withdraw Appeal,” stating that he “do[es] not wish to further prosecute this appeal

and request[ing] that the notice of appeal be withdrawn.” Further, in a hearing
before the trial court on November 6, 2013, appellant stated on the record in open

court that he wished for his appeal to be dismissed.

      The Court construes the document filed by appellant as a motion to dismiss

the appeal. Although appellant’s motion to dismiss is only signed by appellant,

counsel for appellant previously filed a motion to dismiss appellant’s appeal that

contained counsel’s signature. Thus, construing the two motions together, we find

that appellant has complied with Texas Rule of Appellate Procedure 42.2(a). See

TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal.

      Accordingly, we lift the abatement ordered by this Court on October 31,

2013, reinstate the appeal, and dismiss the appeal. See TEX. R. APP. P. 43.2(f). To

the extent that appellant requests in his motion to dismiss that this Court transfer

appellant to the Texas Department of Corrections, this request is denied. We

dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2